FILED
                           NOT FOR PUBLICATION
                                                                               JUN 22 2021
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                             U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


DANIEL J. MATTHEWS,                              No.    20-36008

              Plaintiff-Appellant,               D.C. No. 2:16-cv-01958-SBD

 v.
                                                 MEMORANDUM*
J. TAYLOR, Superintendent Eastern
Oregon Correctional Institution; H.
RILEY, Case Manager at EOCI; J.
DUVAL, Behavioral Sciences Manager at
EOCI; MILLER, Sgt. at EOCI; WHITE,
Corrections officer at EOCI; MEAD,
Corrections officer at EOCI; TESTER,
Corrections officer at EOCI; CURTIS
ULRICH, Correctional Officer, in
individual and professional capacities;
JOHN DOE, (2) Correctional Officer at
EOCI; N. SOBOTTA, Grievance
coordinator at EOCI; MORRISON, Case
Manager at EOCI; T. CHASE, Prescriber
at EOCI; J. FRAZIER, in professional and
individual capacity; MAILROOM STAFF
AT EOCI; BRIGITTE AMSBERRY, in
professional and individual capacity;
THOMAS LEMENS, in professional and
individual capacity; YESENIA RANGEL,
Mailroom Supervisor, in individual and
professional capacity; GREG CLARK,


      *
        This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
Mailroom Supervisor, in individual and
professional capacity; JAMES GALLINO,
in individual and professional capacities;
STEVE BRUNING, in individual and
professional capacities; KIMBERLY
CARRIER, in individual and professional
capacities; GREGORY A. CARLSON, in
individual and professional capacities;
MATTHEW KEYSER, in individual and
professional capacities; TRINA N.
WHITAKER, in individual and
professional capacities,

             Defendants-Appellees.


                   Appeal from the United States District Court
                             for the District of Oregon
                 Stacie F. Beckerman, Magistrate Judge, Presiding

                            Submitted June 21, 2021**
                             San Francisco, California

Before: FERNANDEZ, SILVERMAN, and N.R. SMITH, Circuit Judges.

      Daniel Matthews, an Oregon prisoner, appeals the district court’s grant of

summary judgment in favor of the Oregon Department of Corrections (“ODOC”)

officials against whom he filed his 42 U.S.C. § 1983 claims. We affirm.




      **
         The panel unanimously concludes this case is suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

                                         2                                   20-36008
       The district court properly granted summary judgment for the ODOC

officials on many of Matthews’ claims based on his failure to exhaust available

administrative remedies before filing this action. See 42 U.S.C. § 1997e(a); Albino

v. Baca, 747 F.3d 1162, 1171 (9th Cir. 2014) (en banc). Matthews’ argument that

the grievance process was unavailable to him because he feared retaliation for

using it does not excuse his failure to exhaust. The record lacks evidence that he

actually feared retaliation for properly completing the grievance process or that any

fear of retaliation would have been objectively reasonable. See McBride v. Lopez,

807 F.3d 982, 986–88 (9th Cir. 2015). Nor was the grievance process rendered

unavailable by ODOC’s rule limiting the number of grievances that a prisoner can

file per week and month; the record shows that none of Matthews’ grievances were

denied on that basis. Finally, grievance coordinator, N. Sobotta, did not obstruct

the grievance process by “forcing” Matthews to alter the date on two of his

grievances. The record shows that the change in date did not affect the outcomes

of the grievances, and Matthews was not hindered from filing more grievances

thereafter.

       The district court also properly granted summary judgment for Sobotta on

Matthews’ retaliation and due process claims. Matthews produced no evidence

that any of Sobotta’s actions, in processing his grievances and having him make


                                          3                                   20-36008
non-substantive changes to two grievances, would chill an ordinary person’s

exercise of First Amendment rights, or that her conduct failed to advance

legitimate penological purposes. See Rhodes v. Robinson, 408 F.3d 559, 567–69

(9th Cir. 2005); cf. Woodford v. Ngo, 548 U.S. 81, 94–95, 126 S. Ct. 2378,

2387–88, 165 L. Ed. 2d 368 (2006). Nor did Matthews have a liberty interest in a

particular grievance procedure. See Ramirez v. Galaza, 334 F.3d 850, 860–61 (9th

Cir. 2003). Sobotta had legitimate reasons for denying his grievances, and her

handling of those grievances did not impose an atypical and significant hardship on

him or affect the degree of his confinement. See Chappell v. Mandeville, 706 F.3d

1052, 1063–65 (9th Cir. 2013).

      Summary judgment in favor of the mailroom officials on Matthews’

retaliation, due process, and access to the courts claims was similarly appropriate.

Matthews produced no evidence that these officials ripped, censored, or otherwise

misplaced any of his mail, or that they acted with any retaliatory animus. See

Rhodes, 408 F.3d at 567–68; see also Wood v. Yordy, 753 F.3d 899, 904–05 (9th

Cir. 2014). Additionally, summary judgment on Matthews’ access to the courts

claim was proper because he submitted no evidence showing how the loss of his

friend’s declaration affected his ability to obtain post-conviction relief. See

Christopher v. Harbury, 536 U.S. 403, 413–14, 122 S. Ct. 2179, 2186, 153 L. Ed.


                                           4                                      20-36008
2d 413 (2002); Lewis v. Casey, 518 U.S. 343, 348, 116 S. Ct. 2174, 2178, 135 L.

Ed. 2d 606 (1996).

      Finally, the district court also properly granted summary judgment for the

administrative segregation officials on Matthews’ excessive force claim. Matthews

offered no evidence suggesting that the officials acted maliciously and sadistically

for the very purpose of causing harm rather than in a good-faith effort to stop him

from committing suicide. Cf. Hudson v. McMillian, 503 U.S. 1, 6–7, 112 S. Ct.

995, 998–99, 117 L. Ed. 2d 156 (1992); Clement v. Gomez, 298 F.3d 898, 903 (9th

Cir. 2002).1

      AFFIRMED.




      1
         Because the claim against the responding officials does not amount to a
constitutional violation, Matthews’ claim against J. Frazier for supervisory liability
also fails. See Keates v. Koile, 883 F.3d 1228, 1242–43 (9th Cir. 2018).

                                           5                                    20-36008